DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 5, 7-9, 13 & 15-18 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-9, 13 & 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “the absence of pipes transecting the stack zone” in Claim 1, lines 30-31 & Claim 9, lines 13-14 is not found in the original disclosure and therefore constitutes new matter and must be deleted from the claim. This appears to be contrary to applicant’s specification and drawings which show pipes going through the stack zone.

B) Claims 5, 7-8, 13 & 15-18 are also rejected due to their dependency on Claims 1 or 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 13 & 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “the piping system is in the absence of pipes transecting the stack zone” in Claim 1, line 31 & Claim 9, lines 12-13 renders the claim indefinite because it appears to have grammatical issues and is directly contrary to other limitations in the claim directed toward the piping going into and out of the stack zone. How can the piping inlet and outlet go through the walls of the stack zone and the piping not transect the stack zone? This is especially true due to the fact that the figures of Applicant’s disclosure show the piping transecting the stack zone. For the purposes of examination, “the piping system is in the absence of pipes transecting the stack zone” has been construed to be that the piping system does not comprise pipes transecting the center of the stack zone.

B) The term “the heat recovery furnace is a natural draft, box-type fired-furnace” in Claim 1, line 30 renders the claim indefinite because it is no longer clear what the scope of the claims are. The furnace is not part of the piping system of the preamble, but is being positively claimed. For the purposes of examination, the piping system must be capable of use with a heat recovery furnace that is a natural draft, box-type fired-furnace.

C) The term "minimally" in Claim 1, line 32 & Claim 9, line 14 is a relative term which renders the claim indefinite.  The term "minimally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “minimally” has been construed to be that fluid flow is possible around the piping system.

D) Claims 5, 7-8, 13 & 15-18 are also rejected due to their dependency on Claims 1 or 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0212823 A1 to Novak in view of US patent Number 4,496,314 A to Clarke and further in view of US Patent Number 4,251,028 to Nicolai.

A) As per Claim 1, Novak teaches a piping system for recovery heat energy from an exhaust gas in a heat recovery furnace (Novak: Figure 1A), the piping system comprising: 
a piping inlet (Novak: Figure 1A, Item 150 to 132 through stack wall), where the piping inlet transects a wall of a stack zone of the heat recovery furnace, wherein the stack zone is defined by the wall such that the wall forms a perimeter of the stack zone, the stack zone has a length measured from a stack inlet to a stack outlet, wherein the stack inlet is adjacent to a convection zone of the heat recovery furnace and the exhaust gas exits the stack outlet, wherein the stack zone vents the exhaust gas from a convection zone of the heat recovery furnace, wherein a temperature is increased in the convection zone of the heat recovery furnace due to a flame generated by burning of fuel gas and air in a radiant section of the heat recovery furnace, wherein the exhaust comprises products of the burning of the fuel gas and air (Novak: Abstract); 
a piping run, the piping run fluidly connected to the piping inlet (Novak: Figure 1A, Item 132), 
a piping outlet, the piping outlet fluidly connected to the piping run, where the piping outlet transects the wall of the stack zone of the heat recovery furnace (Novak: Figure 1A, Item 132 to 108), 
where the piping system is positioned in the stack zone of the heat recovery furnace between a stack inlet and a stack outlet (Novak: Figure 1A, Item 132 is between inlet and outlet of stack).
Novak does not teach that the piping run comprising: 
a piping rise, the piping rise fluidly connected to the piping inlet, where the piping rise has a rise height, 
a piping loop, the piping loop fluidly connected to the piping rise, where the piping loop is located adjacent to the wall, where the piping loop has a length, where the length of the piping loop is less than the perimeter of the stack zone, and 
a piping down-run, the piping down-run fluidly connected to the piping loop and further fluidly connected to the piping outlet, where the piping down-run has a down-run height,

However, Clarke teaches a piping run is wraparound piping, the wraparound piping comprising: 
a piping rise (Clarke: Figure 3, Item 51) adjacent to the wall of the stack zone, the piping rise fluidly connected to the piping inlet, where the piping rise has a rise height, 
a piping loop (Clarke: Figure 3, Item 41 is located adjacent walls) perpendicular to the piping rise, the piping loop fluidly connected to the piping rise, where the piping loop is located adjacent to the wall, where the piping loop has a length, where the length of the piping loop is less than the perimeter of the stack zone, and 
a piping down-run (Clarke: Figure 3, Item 49) adjacent to the wall of the stack zone, the piping down-run fluidly connected to the piping loop and further fluidly connected to the piping outlet, where the piping down-run has a down-run height.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak by forming the heat exchanger to extend up and down the stack, as taught by Clarke, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Novak with these aforementioned teachings of Clarke with the motivation of being able to maintain a large surface area of the heat exchanger without requiring an awkward expansion of the stack in the area of the heat recovery.
Novak in view of Clarke does not teach wherein the piping system is in the absence of pipes transecting the center of the stack zone such that the piping system minimally obstructs the flow of the exhaust gas, as construed via 112(b) above.
However, Nicolai teaches a piping system is in the absence of pipes transecting the center of the stack zone such that the piping system minimally obstructs the flow of the exhaust gas (Nicolai: Figure 2, Item 94 wraps around instead of over the top through the center of the stack between pipe rise and pipe down-run).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak in view of Clarke by bending the lip around the edge of 
Novak in view of Clarke and Nicolai does not explicitly teach that a gap between the wall of the stack zone and the piping rise, piping loop and piping down-run are all less than 2 inches.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the gap less than 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (a small gap between the wall and piping), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of minimizing flow resistance through the stack.
In addition, it is observed that gap is a result effective variable because the lower the gap the less resistance around the pipe.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gap less than 2 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
The Examiner notes that while Novak in view of Clarke and Nicolai does not explicitly teach a natural draft, box-type fired-furnace, the limitations are not part of the piping system as construed by 112(b) above. The combination piping system is certainly capable of use with a natural draft-box type furnace and therefore the limitations is met.

B) As per Claim 5, Novak in view of Clarke and Nicolai teaches that the rise height is less than the distance between the stack inlet and the stack outlet (Novak: system of Clarke would stay without bounds of 132 in stack).

 the down-run height is less than the distance between the stack inlet and the stack outlet (Novak: system of Clarke would stay without bounds of 132 in stack).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Clarke and Nicolai as applied to claim 1 above, and further in view of CN203949198U to Li.

A) As per Claim 8, Novak in view of Clarke and Nicolai teaches all the limitations except an additional piping system, wherein the additional piping system comprises: an additional piping inlet, where the additional piping inlet transects the wall of the stack zone of the heat recovery furnace; an additional piping run, the additional piping run fluidly connected to the additional piping inlet, the additional piping run comprising: an additional piping rise adjacent to the wall of the stack zone, the piping rise fluidly connected to the additional piping inlet, where the additional piping rise has a rise height, wherein a gap between the wall of the stack zone and the additional piping rise is less than 2 inches, an additional piping loop perpendicular to the additional piping rise, the additional piping loop fluidly connected to the piping rise, where the additional piping loop is located adjacent to the wall, where the additional -3- #6174519.1piping loop has a length, where the length of the additional piping loop is less than the perimeter of the stack zone, wherein a gap between the wall of the stack and the additional piping loop is less than 2 inches, and an additional piping down-run adjacent to the wall of the stack zone, the additional piping down-run fluidly connected to the additional piping loop and further fluidly connected to the additional piping outlet, where the additional piping down-run has a down-run height, wherein a gap between the wall of the stack zone and the additional piping down-run is less than 2 inches; and an additional piping outlet, the additional piping outlet fluidly connected to the additional piping run, where the additional piping outlet transects the wall of the stack zone of the heat recovery furnace, where the additional piping system is positioned in the stack zone of the heat recovery furnace between the stack inlet and the stack outlet.
However, Li teaches an additional piping run wherein the additional piping run identical to the first piping run (Li: Figure 1, Item K & 2), which in combination teaches all the above limitations.
.


Claims 9, 13, 15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Clarke and further in view of Nicolai and even further in view of US Patent Publication Number 2008/0210177 A1 to Calvert.

A) As per Claim 9, Novak teaches a method of recovering heat from an exhaust gas in a stack zone of a heat recovery furnace (Novak: Figure 1A), the method comprising the steps of: 
introducing a process gas through a piping inlet (Novak: Figure 1A, Item 150 to 132 through stack wall), where the piping inlet transects a wall of the stack zone, wherein the stack zone is defined by the wall such that the wall forms a perimeter of the stack zone, the stack zone has a length measured from a stack inlet to a stack outlet, wherein the stack inlet is adjacent to a convection zone of the heat recovery furnace and the exhaust gas exits the stack outlet, wherein the stack zone vents the exhaust gas from a convection zone of the heat recovery furnace, wherein a temperature is increased in the convection zone of the heat recovery furnace due to a flame generated by burning of fuel gas and air in a radiant section of the heat recovery furnace, wherein the exhaust comprises products of the burning of the fuel gas and air (Novak: Abstract), wherein the heat recovery furnace is a box-type fired-furnace (Novak: Figure 1A, item 102 is box); 
allowing the process gas to flow through a piping run physically connected to the piping inlet, where the piping run is positioned in the stack zone between a stack inlet and a stack outlet, where the piping run is positioned adjacent to the wall such that the exhaust gas flows through the piping run, where 
transferring heat from the exhaust gas to the process gas as the process gas flows through the piping run (Novak: Figure 1A, Item 132); and 
allowing the process gas to flow through a piping outlet physically connected to the piping run (Novak: Figure 1A, Item 132 to 108).
Novak does not teach that the piping run comprising: 
a piping rise, the piping rise fluidly connected to the piping inlet, where the piping rise has a rise height, 
a piping loop, the piping loop fluidly connected to the piping rise, where the piping loop is located adjacent to the wall, where the piping loop has a length, where the length of the piping loop is less than the perimeter of the stack zone, and 
a piping down-run, the piping down-run fluidly connected to the piping loop and further fluidly connected to the piping outlet, where the piping down-run has a down-run height,
wherein the piping system is in the absence of pipes transecting the center of the stack zone such that the piping system minimally obstructs the flow of the exhaust gas.
However, Clarke teaches a piping run is wraparound piping, the wraparound piping comprising: 
a piping rise (Clarke: Figure 3, Item 51) adjacent to the wall of the stack zone, the piping rise fluidly connected to the piping inlet, where the piping rise has a rise height, 
a piping loop (Clarke: Figure 3, Item 41 is located adjacent walls) perpendicular to the piping rise, the piping loop fluidly connected to the piping rise, where the piping loop is located adjacent to the wall, where the piping loop has a length, where the length of the piping loop is less than the perimeter of the stack zone, and 
a piping down-run (Clarke: Figure 3, Item 49) adjacent to the wall of the stack zone, the piping down-run fluidly connected to the piping loop and further fluidly connected to the piping outlet, where the piping down-run has a down-run height.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak by forming the heat exchanger to extend up and down 
Novak in view of Clarke does not teach wherein the piping system is in the absence of pipes transecting the center of the stack zone such that the piping system minimally obstructs the flow of the exhaust gas.
However, Nicolai teaches a piping system is in the absence of pipes transecting the center of the stack zone such that the piping system minimally obstructs the flow of the exhaust gas (Nicolai: Figure 2, Item 94 wraps around instead of over the top through the center of the stack between pipe rise and pipe down-run).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak in view of Clarke by bending the lip around the edge of the piping, as taught by Nicolai, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Novak in view of Clarke with these aforementioned teachings of Nicolai with the motivation of further increasing the length of the piping thereby providing greater surface area of heat transfer.
Novak in view of Clarke and Nicolai does not teach that wherein the heat recovery furnace is a natural draft furnace.
However, Calvert teaches heat recovery on a natural draft system (Calvert: Paragraph 0025, lines 9-10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak in view of Clarke and Nicolai by having a natural draft system, as taught by Calvert, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary 
Novak in view of Clarke, Nicolai and Calvert does not explicitly teach that a gap between the wall of the stack zone and the piping rise, piping loop and piping down-run are all less than 2 inches.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the gap less than 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (a small gap between the wall and piping), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of minimizing flow resistance through the stack.
In addition, it is observed that gap is a result effective variable because the lower the gap the less resistance around the pipe.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the gap less than 2 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 13, Novak in view of Clarke, Nicolai and Calvert teaches that the rise height is less than the distance between the stack inlet and the stack outlet (Novak: system of Clarke would stay without bounds of 132 in stack).

C) As per Claim 15, Novak in view of Clarke, Nicolai and Calvert teaches that the down-run height is less than the distance between the stack inlet and the stack outlet (Novak: system of Clarke would stay without bounds of 132 in stack).

D) As per Claim 17, Novak in view of Clarke, Nicolai and Calvert teaches that the process gas is an air feed (Novak: Figure 1A, Item 150 delivers compressed air).

.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Clarke, Nicolai and Calvert as applied to claim 9 above, and further in view of US Patent Number 9,383,101 B2 to Tsujiuchi.

A) As per Claim 16, Novak in view of Clarke, Nicolai and Calvert teaches all the limitations except that the process gas is an acid gas feed.
However, Tsujiuchi teaches an acid gas feed going through a heat exchanger before desulfurization (Tsujiuchi: Figure 1, acid gas 101 flows through heat exchanger to be heated up Item 57 [analogous to Novak Item 132] before entering 52).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Novak in view of Clarke, Nicolai and Calvert by adding an acid gas feed, as taught by Tsujiuchi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Novak in view of Clarke, Nicolai and Calvert with these aforementioned teachings of Tsujiuchi with the motivation of utilizing the heat produced in the stack to preheat the acid gas before desulfurization.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 5, 7-9, 13 & 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.

B) The Applicant asserts the “minimally” is defined in the specification and therefore is not indefinite. The Examiner respectfully disagrees. Though Applicant points to Paragraph 0027 for “less than  50 percent of a flow path is obstructed by a physical obstruction”, this is not a definition but merely an example of what “minimally” could mean. Within the same paragraph, “less than 40 percent”, “less than 30 percent” and “less than 25 percent” are all explicitly mentioned as alternatives to the first 50 percent example. This paragraph only further confuses the claim limitation because it is not clear what percentage is defined as “minimally”. Therefore the rejection is proper and has been maintained.
C) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically, Applicant notes that Nicolai teaches the piping external to the stack zone and therefore only impermissible hindsight could arrive at the claimed invention. The Examiner respectfully disagrees. The piping is within Item 76 which is analogous to the stack zone and contains the piping. Nicolai is used to show that it is known in the art to have the top of the piping run wrap around instead of going directly across. Therefore, in combination, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention because the wraparound piping of Nicolai adds surface area to the piping and does not inhibit airflow in the middle of the zone. Therefore the rejection is proper and has been maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762